DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on March 9, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 7, 13, 14, 15 and has canceled claims 5 and 6.  
Claims 1-4 and 7-20 remain pending in this application.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8, 10, 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the US patent application publication by Devlin et al (US 2018/0341090 A1).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Devlin et al teaches a system for controlling an optical amplitude and an optical phase of incident electromagnetic radiation that is comprised of a substrate (glass, Figures 3A, 5 and 6) and a plurality of nanofins serves as a plurality of meta units attached to a top surface of the substrate and configured to convert the incident electromagnetic radiation into a target electromagnetic radiation by modifying both optical amplitude and phase, as a meta-holographic image, (please see the amplitude and phase modulation paragraphs [0095] and [0100]).  
Claim 1 has been amended to include the phrase “the meta units comprise nanopillars including degree of birefringence to modify the optical amplitude of the incident radiation”.  
Devlin et al teaches that the metal units comprise a plurality of nanofins serves as nanopillars (please see Figures 5 and 6).  Devlin et al teaches that the plurality of nanofins may be made of titanium dioxide (TiO2) that is a birefringent material, (please see paragraph [0085]), which includes a degree of birefringence.  The nature of the plurality of nanofins with the degree of birefringence, which implicitly has different refractive indices for different optical axis, would impart phase difference, (please see paragraph [0106]), to the electromagnetic radiation incident upon, wherein the phase difference would contribute to the modification of the amplitude of the incident radiation, (bases on the wave function theory of the electromagnetic radiation).  
With regard to claims 2 and 3, Devlin et al teaches that the electromagnetic radiation is a circularly polarized electromagnetic radiation of one handedness that may include either a left handed circularly polarized electromagnetic radiation or a right handed circularly polarized 
With regard to claim 4, as shown in Figure 14, the target electromagnetic radiation is a polarized electromagnetic radiation with a predetermined polarization state.  
With regard to amended claim 7 and 8, Devlin et al teaches that the nanofins or the nanopillars further include a degree of rotation angle to modify the phase of the incident radiation, (please see Figures 5 and 6).  As shown in Figure 6, the rotation or orientation angle is from about 0 degree to 180 degrees.  
With regard to claim 10, Devlin et al teaches that the system generates a two- or three-dimensional holographic image, (please see paragraphs [0083] and [0110]).  
With regard to claim 12, the system is configured to simultaneously alter optical amplitude and the optical phase of electromagnetic radiation at multiple wavelengths (please see Figure 3).  
This reference has therefore anticipated the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Devlin et al (US 2018/0341090 A1) in view of the patent issued to Arbabi et al (PN. 9,995,930).
The system for controlling an optical amplitude and an optical phase taught by Devlin et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 9, this reference does not teach explicitly to include a filter configured to select the target electromagnetic radiation and absorb a non-target electromagnetic radiation.  Arbabi et al in the same field of endeavor teaches to include a filter (160, Figure 19) serves to remove or block wavelengths of the incident light that is different from the design wavelength of the device (100, column 12, lines 9-21).  It would then have been obvious to one skilled in the art to apply the teachings of Arbabi et al to further include a filter that is designed to select the target electromagnetic radiation and to remove or absorb a non-targeted electromagnetic radiation for the benefit to make the system more efficient.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Devlin et al (US 2018/0341090 A1).
The system for controlling an optical amplitude and an optical phase taught by Devlin et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 11, Delvin et al teaches that the amplitude and phase of the electromagnetic radiation may be modified by the plurality of nanofins or meta-units according to the equations as shown in paragraphs [0100], [0101], and [0106]).  It is either implicitly true .  

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Devlin et al (US 2018/0341090 A1) in view of the US patent application publication by Arbabi et al (US 2016/0077261 A1).
The system for controlling an optical amplitude and an optical phase taught by Devlin et al as described in claim 1 above has met all the limitations of the claim.  
Claims 13 and 14 have been amended to necessitate the new grounds of rejection.  
With regard to amended claims 13 and 14, Delvin et al teaches that the substrate may comprise silicon, (please see paragraph [0043]).  This reference does not teach explicitly that the substrate and nanopillars include complementary metal oxide semiconductor compatible materials, that the nanopillars comprise amorphous silicon and the substrate comprises silicon dioxide.  Arbabi et al in the same field of endeavor teaches a system for controlling an optical amplitude and an optical phase of incident electromagnetic radiation wherein the system is comprised of a plurality of nano-posts (545, Figures 5), comprised of amorphous silicon (a-Si), resting on a substrate comprises silicon dioxide, (SiO2), (please see paragraphs [0045] to [0047]).  It would then have been obvious to one skilled in the art to apply the teachings of Arbabi et al to make the meta units including nanopillars made of amorphous silicon resting on a silicon dioxide substrate for the benefit of using suitable materials to make the system.  
It however does not teach explicitly that the silicon substrate is an amorphous silicon.  However amorphous silicon is known substrate material in the art, to use suitable material for the substrate is considered obvious to one skilled in the art.  It has been held to be within the general . 

Claim 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Devlin et al (US 2018/0341090 A1) in view of the patent issued to Arbabi et al (PN. 9,995,930).
Claim 15 has been amended to necessitate the new grounds of rejection.  
Devlin et al teaches a method for controlling an optical amplitude and an optical phase of incident electromagnetic radiation wherein the method is comprised of a step of providing a substrate (glass, Figures 3A, 5 and 6) with a plurality of nanofins, serves as a plurality of meta units attached to a top surface of the substrate, and as step of providing incident electromagnetic radiation on the substrate, wherein the plurality of meta-units is configured to convert the incident electromagnetic radiation into a target electromagnetic radiation by modifying both optical amplitude and phase, as a meta-holographic image, (please see the amplitude and phase modulation paragraphs [0095] and [0100]).  
This reference has met all the limitations of claim.  It however does not include a further step of filtering the target electromagnetic radiation to remove a non-target electromagnetic radiation.  Arbabi et al in the same field of endeavor teaches a step of including a filter (160, Figure 19) serves to remove or block wavelengths of the incident light that is different from the design wavelength of the device (100, column 12, lines 9-21).  It would then have been obvious to one skilled in the art to apply the teachings of Arbabi et al to include the step of filtering the target electromagnetic radiation to remove a non-targeted electromagnetic radiation to make the system and method more efficient.  
Claim 15 has been amended to include the phrase “wherein the metal units comprise nanopillars including a degree of birefringence to modify the optical amplitude of the incident radiation”.  
Devlin et al teaches that the metal units comprise a plurality of nanofins serves as the nanopillars (please see Figures 5 and 6).  Devlin et al teaches that the plurality of nanofins may be made of titanium dioxide (TiO2) that is a birefringent material, (please see paragraph [0085]), which includes a degree of birefringence.  The nature of the plurality of nanofins with the degree of birefringence, which implicitly has different refractive indices for different optical axis, would impart phase difference, (please see paragraph [0106]), to the electromagnetic radiation incident upon, wherein the phase difference would contribute to the modification of the amplitude of the incident radiation, (bases on the wave function theory of the electromagnetic radiation).  
With regard to claim 16, Delvin et al teaches that the optical phase and optical amplitude are altered by modifying a geometric parameter, such as the rotation or orientation, of the meta units or nanofins, (please see Figure 6).  
With regard to claims 17 and 18, Delvin et al teaches that the birefringence of the plurality of nanofins or meta units is shaped, (please see paragraph [0074]), that may modify the optical amplitude, (please see paragraphs [0099] to [0101]).  A degree of an orientation angle or rotation (please see Figure 6) of the plurality of meta-units may control the optical phase, (please see paragraph [0106]).  
With regard to claims 19-20, Delvin et al teaches that a two- or three-dimensional holographic image may be generated, (please see Figures 6 and 14, paragraphs [0083] and [0110]).  
Response to Arguments
Applicant's arguments filed on March 9, 2022 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and are rejected for the reasons stated above.
In response to applicant’s arguments concerning the cited Devlin et al reference does not teach the nanopillars including a degree of birefringence to modify the optical amplitude of incident radiation, the examiner respectfully disagrees for the reasons stated below.  Delvin et al teaches that the device comprises a plurality of nanofins made of birefringent material, which implicitly includes degree of birefringence.  Delvin et al the structure of the nanofins or nanopillar and the birefringence of the material of the nanofins would introduce phase difference to the incident radiation.  One skilled in the art would have the basic knowledge that the wave function for the electromagnetic radiation has the common equation form as A*                                
                                    
                                        
                                            e
                                        
                                        
                                            i
                                        
                                    
                                
                            , wherein A is the amplitude function and  is the phase.  The imparted phase difference, , by the nanofins or nanopillars would modify the wave function of the electromagnetic radiation would be A*                                
                                    
                                        
                                            e
                                        
                                        
                                            i
                                            (
                                        
                                    
                                
                            ), which means the amplitude would be modified as A*                                
                                    
                                        
                                            e
                                        
                                        
                                            i
                                            (
                                        
                                    
                                
                            ).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872